                Case 1:18-cv-00717-DLB Document 27 Filed 09/21/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
         CHAMBERS OF                                                                 101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                            BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                              (410) 962-7810
                                                                                          Fax: (410) 962-2577
                                                                                   MDD_DLBChambers@mdd.uscourts.gov




                                                        September 21, 2020

      LETTER TO COUNSEL

             RE:      Stormy A. v. Saul
                      Civil No. DLB-18-717

      Dear Counsel:

             Vincent J. Piazza, Esq. has filed a motion for attorney’s fees pursuant to the Social Security
      Act (“Act”), 42 U.S.C. § 406(b), in conjunction with his representation of plaintiff before the
      Court. ECF No. 25. In response, the Commissioner asked the Court to consider whether Mr.
      Piazza’s requested amount constitutes a reasonable fee. ECF No. 26. No hearing is necessary.
      See Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, Mr. Piazza’s motion for
      attorney’s fees is GRANTED.

              On January 8, 2019, this Court awarded Mr. Piazza $4,088.50 for 22.10 hours worked on
      plaintiff’s case in federal court, pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.
      § 2412. ECF Nos. 22-2, 24. Plaintiff subsequently received an Award Notice, in which she was
      awarded $43,846.60 in past due benefits. ECF No 25-3. On August 18, 2020, Mr. Piazza filed a
      petition seeking $10,961.65 in attorney fees. ECF No. 25. Mr. Piazza has agreed to reimburse
      plaintiff for EAJA fees previously received. Id.; see Gisbrecht v. Barnhart, 535 U.S. 789, 796
      (2002); Stephens ex rel. R.E. v. Astrue, 565 F.3d 131, 135 (4th Cir. 2009).

              The Act authorizes a reasonable fee for successful representation before this Court, not to
      exceed twenty-five percent of a claimant’s total past-due benefits. 42 U.S.C. § 406(b). Although
      contingent fee agreements are the “primary means by which fees are set” in Social Security cases,
      a court must nevertheless perform an “independent check, to assure that they yield reasonable
      results in particular cases.” Gisbrecht, 535 U.S. at 807. In determining whether a request for
      attorney’s fees under section 406(b) is reasonable, the Supreme Court has explained that a
      reviewing court may properly consider the “character of the representation and the results the
      representative achieved.” Id. at 808. The Supreme Court acknowledged that a contingent fee
      agreement would not result in a reasonable fee if the fee constituted a “windfall” to the attorney.
      Id. (quoting Rodriquez v. Bowen, 865 F.2d 739, 746-47 (6th Cir. 1989)). Courts may require the
      attorney to provide a record of hours spent working on the case and the attorney’s typical hourly
      billing charge. Id.

             Here, Mr. Piazza and plaintiff entered into a contingent fee agreement, by which plaintiff
      agreed to pay Mr. Piazza twenty-five percent of all retroactive benefits to which she might become
          Case 1:18-cv-00717-DLB Document 27 Filed 09/21/20 Page 2 of 2
Stormy A. v. Saul
Civil No. DLB-18-717
September 21, 2020
Page 2

entitled. ECF No. 25-1. In his previous motion for attorney’s fees pursuant to the EAJA, Mr.
Piazza submitted an itemized report documenting 22.10 chargeable hours he worked on plaintiff’s
case in this court. See ECF No. 22-2. If Mr. Piazza receives the full amount of fees he requests,
his fee for representation will effectively be $496.00 per hour. Mr. Piazza must therefore show
that an effective rate of $496.00 per hour is reasonable for the services he rendered. See Gisbrecht,
535 U.S. at 807.

        Mr. Piazza has been practicing law for over 20 years. ECF No. 25 at 2. The presumptively
reasonable rate for attorneys of his experience level pursuant to the fee guidelines appended to the
Local Rules of this Court is $300.00 to $475.00 per hour. See Loc. R. App’x B (D. Md. 2018).
Although they do not govern Social Security cases, the Local Rules prescribe guidelines for
determining attorney’s fees in certain cases, which are instructive in evaluating the reasonableness
of the effective hourly rate in this case. 1 Courts in the Fourth Circuit have approved contingency
fee agreements that produce much higher hourly rates in successful Social Security appeals. See,
e.g., Melvin v. Colvin, No. 5:10-CV-160-FL, 2013 WL 3340490 (E.D.N.C. July 2, 2013)
(approving contingency fee agreement with hourly rate of $1,043.92); Claypool v. Barnhart, 294
F. Supp. 2d 829, 833 (S.D. W. Va. 2003) (approving contingency fee agreement with hourly rate
of $1,433.12); Lehman v. Comm’r, Soc. Sec. Admin., Civil No. SAG-10-2160 (D. Md. July 7,
2016) (unpublished) (approving contingency fee agreement with hourly rate of $1,028.14). Thus,
the requested fee in this case is reasonable and should be approved.

       For the reasons set forth herein, this Court GRANTS Mr. Piazza’s motion seeking
attorney’s fees, ECF No. 25. This Court will award Mr. Piazza attorney’s fees totaling $10,961.65.
Mr. Piazza is directed to reimburse to plaintiff the fees he received pursuant to the EAJA.

      Despite the informal nature of this letter, it should be flagged as an opinion.                           An
implementing order follows.

                                                          Sincerely yours,

                                                                      /s/

                                                          Deborah L. Boardman
                                                          United States Magistrate Judge




1NOTE: This discussion of the Local Rules and presumptively reasonable hourly rates are generally in a footnote, but
Mr. Piazza did not indicate his typical hourly rate so I moved it into the body.
